HALL, District Judge,
said he was of -opinion that the names of the proprietors must be given in order to comply with the act; that the owners of the paper and not the paper were the creditors.
It was also questioned whether a schedule which gave the residence of creditors in abbreviations, as “Mich.” for Michigan, “N. Y.” for New York, could be certified. The judge remarked that he could not decide the points ex parte, but intimated that general order number fourteen did not allow of abbreviations or interlineations in the schedule.